Citation Nr: 0707160	
Decision Date: 03/12/07    Archive Date: 03/20/07

DOCKET NO.  03-08 476A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to a total rating based upon individual 
unemployability (TDIU) due to service-connected disability.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

D. M. Ames, Associate Counsel


INTRODUCTION

The veteran had active service from February 1979 to October 
1980.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Additional information is required to determine the degree of 
industrial impairment resulting from the veteran's service-
connected right hand disability.  See Beaty v. Brown, 6 Vet. 
App. 532 (1994).  The medical records, at present, do not 
clearly indicate whether the veteran is unemployable as the 
result of either his service-connected disability or his non-
service connected seizure disorder and history of 
polysubstance abuse.  

As stated by the Court in Friscia v. Brown, 7 Vet. App. 294, 
297 (1994), the Board may not reject a claim for a TDIU 
without producing evidence, as distinguished from mere 
conjecture, that the veteran can perform work that would 
produce sufficient income to be other than marginal.  The 
Board may not offer its own opinion regarding whether the 
veteran can perform work based on her current level of 
disabilities, a technique that the Court has previously 
determined to be "inadequate" within Ferraro v. Derwinski, 
1 Vet. App. 326, 331-32 (1991) (citations omitted).  A VA 
examination is therefore required to address this issue.

Accordingly, the case is REMANDED for the following action:

1.  The RO should schedule the veteran 
for a VA medical examination to determine 
the effect of his sole service-connected 
disability on his employability.  Based 
on examination findings and other 
evidence contained in the claims folder, 
the examiner must offer an opinion as to 
whether it is as least as likely as not 
that the veteran is unable to obtain or 
maintain substantially gainful employment 
solely as the result of his service-
connected disability.  

The examiner also must consider the 
veteran's education, experience, and 
occupational background in determining 
whether the veteran is unable to secure 
gainful employment in light of his 
service-connected disability (standing 
alone).  The examiner must include a 
complete rationale for all opinions and 
conclusions.  

The RO should advise the veteran that 
failure to report for a scheduled VA 
examination without good cause may have 
adverse consequences for his claim.  

The claims folder must be made available 
to the examiner for review for the 
examination and the examination report 
must indicate whether such review was 
accomplished.  

2.  After completing any additional 
necessary development, the RO should 
readjudicate the issue on appeal.  If the 
disposition remains unfavorable, the RO 
should furnish the veteran and his 
representative a supplemental statement 
of the case and afford the applicable 
opportunity to respond.  

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).


_________________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).


